

117 HR 4966 IH: Healthier and Greener Schools Act of 2021
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4966IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Ms. Matsui (for herself, Ms. Barragán, Mr. Smith of Washington, Mr. Huffman, Mr. Takano, and Mr. Bowman) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Energy to provide grants for energy efficiency improvements and renewable energy improvements at public school facilities, and for other purposes.1.Short titleThis Act may be cited as the Healthier and Greener Schools Act of 2021.2.Grants for energy efficiency improvements and renewable energy improvements at public school facilities(a)DefinitionsIn this section:(1)Community of colorThe term community of color means a geographically distinct area in which the population of any of the following categories of individuals is higher than the average population of that category for the State in which the community is located:(A)Black.(B)African American.(C)Asian.(D)Pacific Islander.(E)Other non-White race.(F)Hispanic.(G)Latino.(H)Linguistically isolated.(2)Eligible entityThe term eligible entity means a consortium of—(A)1 local educational agency; and(B)1 or more—(i)schools;(ii)nonprofit organizations;(iii)for-profit organizations; or(iv)community partners that have the knowledge and capacity to partner and assist with energy improvements.(3)Energy improvementThe term energy improvement means—(A)any improvement, repair, or renovation to a school that results in a direct reduction in school energy costs, including improvements to the envelope, air conditioning system, ventilation system, heating system, domestic hot water heating system, compressed air system, distribution system, lighting system, power system, and controls of a building;(B)any improvement, repair, or renovation to, or installation in, a school that leads to an improvement in teacher and student health, including indoor air quality, daylighting, ventilation, electrical lighting, windows, roofing (including green roofs), outdoor gardens, and acoustics;(C)any improvement, repair, or renovation to a school involving the installation of renewable energy technologies (such as wind power, photovoltaics, solar thermal systems, geothermal energy, hydrogen-fueled systems, and hydropower); and(D)the installation of zero-emissions vehicle infrastructure on school grounds for—(i)exclusive use of school buses, school fleets, staff, faculty, or students; or(ii)the general public.(4)Environmental justice communityThe term environmental justice community means any population of color, community of color, indigenous community, or low-income community that experiences a disproportionate burden of adverse human health or environmental effects, including with respect to such effects that are the result of pollution or other environmental hazards.(5)High schoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(6)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(7)Partnering local educational agencyThe term partnering local educational agency, with respect to an eligible entity, means the local educational agency participating in the consortium of the eligible entity.(8)SecretaryThe term Secretary means the Secretary of Energy.(9)Zero-emissions vehicle infrastructureThe term zero-emissions vehicle infrastructure means infrastructure used to charge or fuel—(A)a zero-emission vehicle (as defined in section 88.102–94 of title 40, Code of Federal Regulations (or successor regulation)); or(B)a vehicle that produces zero exhaust emissions of any criteria pollutant (or precursor pollutant) or greenhouse gas under any possible operational mode or condition.(b)GrantsThe Secretary shall award competitive grants to eligible entities to make energy improvements in accordance with this section.(c)Applications(1)In generalAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)ContentsThe application submitted under paragraph (1) shall include each of the following:(A)A needs assessment of the current condition of the school and school facilities that will receive the energy improvements.(B)A draft work plan of the intended achievements of the eligible entity at the school.(C)A description of the energy improvements that the eligible entity will carry out at the school.(D)A description of the capacity of the eligible entity to provide services and comprehensive support to make the energy improvements referred to in subparagraph (C).(E)An assessment of the expected needs of the eligible entity for operation and maintenance training funds, and a plan for use of those funds, if applicable.(F)An assessment of the expected energy efficiency and safety benefits of the energy improvements.(G)A cost estimate of the proposed energy improvements.(H)An identification of other resources that are available to carry out the activities for which grant funds are requested under this section, including the availability of utility programs and public benefit funds.(d)Priority(1)In generalIn awarding grants under this section, the Secretary shall give priority to an eligible entity that—(A)serves students the majority of whom are located in—(i)an environmental justice community; or(ii)a community that is affected by a natural or man-made disaster;(B)has renovation, repair, and improvement funding needs; and(C)(i)as determined by the Secretary, serves a high percentage of students, including students in a high school in accordance with paragraph (2), who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); or(ii)the partnering local educational agency of which is designated with a school district locale code of 41, 42, or 43, as determined by the National Center for Education Statistics in consultation with the Bureau of the Census.(2)High school studentsIn the case of students in a high school, the percentage of students eligible for a free or reduced price lunch described in paragraph (1)(C)(i) shall be calculated using data from the schools that feed into the high school.(e)Competitive criteriaThe competitive criteria used by the Secretary to award grants under this section shall include the following:(1)The extent of the disparity between the fiscal capacity of the eligible entity to carry out energy improvements at school facilities and the needs of the partnering local educational agency for those energy improvements, including consideration of—(A)the current and historic ability of the partnering local educational agency to raise funds for construction, renovation, modernization, and major repair projects for schools;(B)the ability of the partnering local educational agency to issue bonds or receive other funds to support the current infrastructure needs of the partnering local educational agency for schools; and(C)the bond rating of the partnering local educational agency.(2)The likelihood that the partnering local educational agency or eligible entity will maintain, in good condition, any school and school facility that is the subject of improvements.(3)The potential energy efficiency, greenhouse gas reduction, resilience, and safety benefits from the proposed energy improvements.(f)Use of grant amounts(1)In generalExcept as provided in this subsection, an eligible entity receiving a grant under this section shall use the grant amounts only to make the energy improvements described in the application submitted by the eligible entity under subsection (c).(2)Additional fundsAn eligible entity receiving a grant under this section may combine the grant with additional funds, including other Federal funds, State or local funds, and private funds (including any private funds provided in an energy saving performance contract), provided that the eligible entity meets any requirements the Secretary may establish relating to tracking and reporting use of grant funds separately from such additional funds.(3)Operation and maintenance trainingAn eligible entity receiving a grant under this section may use not more than 5 percent of the grant amounts for operation and maintenance training for energy efficiency and renewable energy improvements, such as maintenance staff and teacher training, education, and preventative maintenance training.(4)Third-party investigation and analysisAn eligible entity receiving a grant under this section may use a portion of the grant amounts for a third-party investigation and analysis of the energy improvements carried out by the eligible entity, such as energy audits and existing building commissioning.(5)Continuing educationAn eligible entity receiving a grant under this section may use not more than 3 percent of the grant amounts to develop a continuing education curriculum relating to energy improvements.(g)Competition in contractingIf an eligible entity receiving a grant under this section uses grant funds to carry out repair or renovation through a contract, the eligible entity shall be required to ensure that the contract process—(1)through full and open competition, ensures the maximum practicable number of qualified bidders, including small, minority, and women-owned businesses; and(2)gives priority to businesses located in, or resources common to, the State or geographical area in which the repair or renovation under the contract will be carried out.(h)Best practicesThe Secretary shall develop and publish guidelines and best practices for activities carried out under this section.(i)Report by eligible entityAn eligible entity receiving a grant under this section shall submit to the Secretary, at such time as the Secretary may require, a report describing—(1)the use of the grant funds for energy improvements;(2)the estimated cost savings realized by those energy improvements;(3)the results of any third-party investigation and analysis conducted relating to those energy improvements;(4)the use of any utility programs and public benefit funds; and(5)the use of performance tracking for energy improvements, such as the Energy Star program established under section 324A or the United States Green Building Council Leadership in Energy and Environmental Design (LEED) green building rating system for operations and maintenance.(j)Wage rate requirements(1)Davis-baconAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on any energy improvements funded by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).(2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2022 through 2026.